Citation Nr: 1400201	
Decision Date: 01/03/14    Archive Date: 01/16/14

DOCKET NO.  10-36 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to August 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2012 the Veteran testified during a hearing at a VA office in Little Rock, Arkansas before the undersigned Veterans Law Judge (VLJ).

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the course of this appeal, in February 2012, the Veteran was denied entitlement to a TDIU and he did not file a notice of disagreement in response to that decision.  As such, the issue of entitlement to a TDIU is not before the Board.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD with depression was manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as obsessional rituals, near-continuous panic, difficulty in adapting to stressful circumstances, and suicidal ideation.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD with depression, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9434 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies in the instant case.

Duty to Notify

As the July 2009 rating decision granted service connection for PTSD and depression, that claim is now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability and that a Court decision suggesting otherwise is not binding precedent. VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d)  require VA to instead issue a SOC if the disagreement concerning the downstream issue is not resolved.  And since the RO issued an SOC in July 2010 addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003). 

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran has undergone adequate VA examinations that addressed the matters presented by this appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The aforementioned examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds that the examinations were adequate for rating purposes.

During the August 2012 Board hearing, to assist the Veteran, the VLJ asked questions to determine the nature of the Veteran's treatment and types of medications prescribed.  The VLJ also asked if the Veteran was receiving treatment from private providers.  The VLJ also asked questions to help direct the Veteran's testimony concerning the frequency of his PTSD symptoms.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Diagnostic Code 9411 addresses PTSD and Diagnostic Code 9434 addresses Major depressive disorder.  Under those codes, a 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The above symptoms are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id. at 443; 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

Before undertaking analysis, it is notable that the Veteran is service-connected for PTSD with depression but not for adjustment disorder and alcohol abuse, which also have been diagnosed.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board shall consider all psychiatric symptomatology to be attributable to PTSD and depression.  Doing so results in no prejudice to the Veteran since it means that the evidence in its entirety will be reviewed.

A July 2009 rating decision granted the Veteran service connection for PTSD with depression and assigned a 30 percent rating, effective December 13, 2006.

At his August 2012 Board hearing, the Veteran indicated that he was undergoing current treatment for his PTSD and in the prior six months had needed to have his PTSD medications dosage increased.  The Veteran indicated that when he was not on medications he was very confrontational and had verbal outbursts and crying spells.  The Veteran reported difficulty in sleeping.  He stated that he had two sons (that he had part time) that he was raising to the best of his ability.  He missed his other family members and would talk on the phone with his brother and sister on a regular basis but did not have funds to visit them.  He also stated that he would often forget things if he didn't write them down on paper, including his sister's phone number.  He denied that he would become disoriented or have panic attacks but he did state that he had constant anxiety about things that had not been done.  He would often go to his car and then go back into his house to check on something.  Two years prior the Veteran had been hospitalized for two weeks for suicide as he had been thinking of trying to kill himself.  The hospitalization had happened as a result of losing his job of over 13 years due to his PTSD symptoms.  He was currently working stocking shelves at Wal-Mart as he was trying to make ends meet.  He worked the night shift for a limit of 20 hours per week.  He had tried to take classes at a technical school but was unable to concentrate and keep up and had "flunked out."  He stated that he would keep up his hygiene but sometimes was not in the mood to shower or wash up.  He had the kids every other week and when he did not have them he would go to church and see some people but would not hang out with them.

VA and private examinations (including those dated in June 2008, November 2009, April 2010, and March 2012) and records reveal that the Veteran was married for 13 years and divorced in 2008; he has indicated that he has joint custody of his two sons.  The Veteran last worked in July 2010 in an administrative position.  The Veteran has denied drug use but did indicate that he drank a six pack each day.   The Veteran has complained of depression, anxiety, chronic sleep impairment, and disturbances of mood and motivation.  A March 2012 VA examiner stated that the Veteran's symptoms were stable and moderate and did not preclude activities of daily living or employment activities.  It was noted that the Veteran's primary functional limitations were decreased concentration and memory problems.  His GAF score was 51.  

After reviewing the pertinent evidence of record, the Board finds that the evidence warrants a rating of 70 percent for PTSD for the entire appeal period.

The evidence through the claims period on appeal clearly reflects, among other things, that the Veteran has more than just occupational and social impairment with reduced reliability and productivity due to his PTSD with depression symptoms.  While acknowledging that not all the symptoms listed for a 70 percent rating have been met, as such criteria as obsessional rituals (going to and from his car to his house), near-continuous panic, and difficulty in adapting to stressful circumstances (including work or a worklike setting) are shown, the Board finds that a rating of 70 percent is warranted.  The March 2012 VA examiner has specifically indicated that the Veteran has memory and concentration problems, which were confirmed by the Veteran's credible August 2012 Board hearing testimony.  While the Veteran admitted that he did not have panic attacks, he did state that he had constant anxiety, which the Board finds at least approximates near-continuous panic.  As for adapting to stressful circumstances, including work, the Veteran has indicated that his psychiatric disability has played a big role in his employment difficulties.

The Board also is unable to overlook the fact that the Veteran was hospitalized for two weeks during the appeal period for suicide as he had been thinking of trying to kill himself.  The Board observes that the Veteran's GAF for that hospitalization was a 20 upon admittance and only a 40 upon discharge.

In finding that the Veteran is entitled to a rating of 70 percent for his PTSD and depression, the question now becomes whether the Veteran is entitled to a rating in excess of 70 percent for his service-connected psychiatric disorder.

The Board observes that the evidence does not indicate that the Veteran has symptoms due to PTSD such as gross impairment in thought processes or communication.  No formal speech or cognitive disorder related to PTSD has been suggested by any of the examiners.  The Veteran has not indicated that he has had delusions or hallucinations.  Acts of violence to others have not been noted, and there has been nothing resembling a pattern of grossly inappropriate behavior.

The Veteran is clearly able to perform activities of daily living, and disorientation to time or place, or memory loss for names of close relatives due to PTSD, or just minimal hygiene, has not been shown.  While GAF scores of less than 40 were assigned in connection with the Veteran's hospitalization, total social impairment due to the symptoms enumerated in Diagnostic Code 9411 have not been shown.  In this regard, the Veteran maintains a strong relationship with his children and would sometimes go to church.  The Veteran has been able to find employment, albeit with some limitations.  Further, the Veteran's GAF scores have included 55 (June 2008 and November 2009 VA examinations) and 51 (March 2012 VA examination).  Such findings do not reflect total occupational and social impairment due to the symptoms enumerated in Diagnostic Code 9411 or 9434.  As such, a rating in excess of 70 percent for PTSD with depression is not warranted at any time during the appeal.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his depression.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his depression according to the appropriate diagnostic code.
Such competent evidence concerning the nature and extent of the Veteran's PTSD and depression has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's depression is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

In conclusion, the evidence supports a 70 percent evaluation, but no higher, for PTSD with depression.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's PTSD with depression is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal has been evaluated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by service-connected PTSD with depression.  The Veteran's symptoms such as disturbances of motivation and mood, memory problems, and constant anxiety are specifically enumerated under the applicable Diagnostic Codes.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD with depression is granted throughout the time period on appeal, subject to the applicable law governing the award of monetary benefits.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


